Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 7C For period ending 08/31/2008 file number 811-21779. For funds over #99, list the name of each series and give a consecutive number to each series. This information is required each time the form is filed. For the funds over #99, interested parties could refer to the most recent shareholder report for financial information. Series Fund Name Is this the Series last filing Number Series Name for this series? (Y/N) 100 John Hancock Mid Cap Intersection Fund N 101 John Hancock Floating Rate Income Fund N 102 John Hancock American Diversified Growth & Income Fund N 103 John Hancock American Fundamental Holdings Fund N 104 John Hancock American Global Diversification Fund N
